Citation Nr: 0910847	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for thyroid disease


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 until June 
1979.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, this case must be 
remanded for further development.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005). In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case the Veteran contends that she suffers 
from a disease of the thyroid resulting from service.  
Specifically, she contends in a June 2004 statement that her 
thyroid was damaged as a result of exposure to "hazardous 
materials," including some medications which were 
radioactive, while working at the Portsmouth Naval Hospital 
during active service.  She further clarified in a VA Form 
21-4142 that she worked with cancer patients taking 
experimental drugs, some of which were radioactive.  In a 
January 2005 letter she also contends that while being 
exposed to these materials she was not issued protective 
equipment.  

At the outset, the record establishes, and the Board 
recognizes that the Veteran currently has a malfunctioning 
thyroid.  Post service medical records confirm that the 
Veteran underwent radioactive iodine treatment for 
hyperthyroidism in April 1988.  According to a September 1989 
outpatient report, she was beginning to show signs of 
hypothyroidism and has since required ongoing care to manage 
the disorder and has suffered from symptoms of Grave's 
disease.

In the present case, the Veteran was afforded a VA 
examination in June 2005 to determine the etiology of her 
thyroid disorder.  The opinion provided largely focused on 
the question of whether a current thyroid disorder was 
causally related to in-service radiation exposure, and also 
briefly addressed infectious disease.  However, the evidence 
of record also indicates that the Veteran gave birth during 
active service in February 1979 and the examiner references 
medical literature indicating that "postpartum Graves' 
disease is a surprisingly common presentation and that 
pregnancy is a major risk factor..."  However, no opinion was 
elicited as to the possibility of such causal relationship in 
this Veteran's case.  Moreover, while opinions were provided 
regarding radiation exposure and infectious disease, such 
opinions only narrowly considered the nexus to Graves 
disease, rather than any thyroid disorder shown in the 
record.  Therefore, all opinions should be expanded to 
consider any other demonstrated thyroid problems beyond 
Graves disease.


Accordingly, the case is REMANDED for the following action:


1.  Arrange for a VA examiner to review 
the claims file, including the June 2005 
examination.  Following such review, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any current thyroid disorder may 
be causally related to active service, to 
include infection, pregnancy, radiation 
exposure, or any other potential in-
service event or injury.  If the VA 
examiner finds that another objective 
evaluation is needed, one may be obtained 
and the file must be reviewed in 
conjunction with any such examination.  
All opinions provided should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




